Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/24/2021 has been entered. Claims 1-20 remain pending in the application. New grounds of rejections necessitated by amendments are discussed below.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract of the disclosure is objected to because the length is greater than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 20 is objected to because of the following informalities: In line 8, the word “nor” should read “not”.  Appropriate correction is required.

Claim Interpretation
As to the pending claims below, which contain intended use terms, the Examiner will interpret these claims in light of the structural elements that are disclosed and not for their intended use. The courts have clearly stated that a statement of intended use in an apparatus claim cannot be used to distinguish the claim over the prior art apparatus. See In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). Acclaimed apparatus must be described by its structure, not its intended use. The mere recitation of an intended use in a claim will not be given any patentable weight. Application of Dense, 156 F.2d 76, 77 (CCPA 1946). "For apparatus claims.., generally patentability 'depends on the claimed structure, not on the use or purpose of that structure." Catalina Marketing Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed.Cir.2002). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art.
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation "the threaded coupling" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-20 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 2, claim 2 recites the limitation “a reagent” in line 5. Since “a reagent” is established in claim 1, it is unclear if the reagent of claim 2 is the same or different from the reagent of claim 1.
Regarding claim 5, claim 5 recites “a mouth for receiving a cap” in line 2. Since “a mouth” and “a cap” is established in claim 1, it is unclear if the mouth and the cap of claim 5 is the same or different from the mouth and the cap of claim 1. Claims 6-7 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 12, claim 12 recites the limitation "the dropping down of the second cap portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 16, claim 16 recites the imitation “the open end” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Biadillah et al. (WO 2012/177656; US 9442046 is used herein).
Regarding claim 1, Biadillah teaches sample collection device (Figs. 1-2) for the collection of a bodily fluid comprising: 
a cap (12), and 
a tube (14) having a mouth (interpreted as the opening of tube 14) and an engager (50) therein, wherein: 
the cap is capable of threadedly coupling to the tube so as to close the mouth of the tube, and comprises: a first cap portion (18) defining at least a portion of a chamber (20) for containing a reagent, and a second cap portion (46) defining a closure for closing an aperture communicating with the chamber,
the second cap portion is configured to threadedly couple to the first cap portion (Figs 1-2), wherein the threaded coupling between the first and second cap portions has a thread direction inherently opposite to the threaded coupling between the cap and the tube (Fig. 2A and column 13, lines 8-18 teaches that upon rotation of the cap 12 and the tube 12, the blocking member 46 becomes disengaged from the aperture 22, wherein the threaded engagement between the blocking member 46 and aperture would need to have a thread direction opposite of the threaded engagement between the cap 12 and the tube 14), such that when the cap is fitted onto the tube, the second cap portion is capable of engaging with the engager, disengaging from the first cap portion, and descending at least partly into the tube, thereby releasing the reagent into the tube, and
for receiving the bodily fluid.
If it is determined that Biadillah fails to teach wherein the threaded coupling between the first and second cap portions has a thread direction opposite to the threaded coupling between the cap and the tube, such that when the cap is fitted onto the tube, the MPEP 2144.04(V1)(C) cites:  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  
It is well settled the rearrangement of parts that do not affect the operation of the device are an “obvious matter of design choice" and within the skill of the art. The placement of the threads in an opposite direction would have yielded the expected results of a more stable design for the storage container. It would have been advantageous to place the threads in opposite directions to gain the advantage of stability given each closure would require a different impact to break, instead of the 2 closures being susceptible to an impact that could open up both compartments of the device at the same time. The oppositely aligned threads provide redundancy to insure the integrity of the contents of the device. It would have been within the skill of the art to modify Biadillah and place the threaded coupling between the first and second cap portions in an opposite direction to gain the advantages of strength and redundancy and as an obvious matter of design choice.

Note that the reagent is not positively recited structurally and are interpreted as intended uses of the claimed apparatus.
Regarding claim 2, Biadillah teaches all of the elements of the current invention as stated above. Biadillah further teaches wherein the first and second cap portions are relatively movable with respect to each other (column 13, lines 8-18), the first and second cap portions being configured such that, responsive to coupling of the cap to the tube, one of the cap portions is caused to move relative to the other cap portion to open the chamber and permit fluid communication between the chamber and the sample collection space (Fig. 2A), whereby a reagent in the chamber is permitted to mix with the bodily fluid in the sample collection space (column 13, lines 25-43).
Regarding claim 3, Biadillah teaches all of the elements of the current invention as stated above. Biadillah further teaches wherein the first and second cap portions are configured such that, responsive to coupling of the cap to the tube, one of the cap portions is caused to move integrally relative to the other cap portion (column 13, lines 8-18).
Regarding claim 4, Biadillah teaches all of the elements of the current invention as stated above. Biadillah further teaches wherein the tube comprises a support (Fig. 2A, element 50) capable of preventing the second cap portion from dropping into the sample collection space.
Regarding claim 5, Biadillah teaches all of the elements of the current invention as stated above. Biadillah further teaches wherein the tube has a sample collection portion (Fig. 2A interpreted as the lower part of tube 14 that forms a cone shape) having a smaller interior cross-sectional area than at a mouth for receiving a cap for closing the device (Fig. 2A shows the lower part of tube 14 that forms a cone shape has a cross-sectional area smaller than the mouth of tube 14).
Regarding claim 6, Biadillah teaches all of the elements of the current invention as stated above. Biadillah further teaches wherein the cross-section area of the sample collection space is configured to not accommodate the second cap portion, whereby the second cap portion is obstructed from dropping down into the sample collection space (Fig. 2A shows the lower part of tube 14 that forms the cone shape, wherein it is interpreted that the lower part of the tube has a portion wherein the cross-sectional area is small enough to be capable of obstructing the second cap portion from dropping further into the sample collection space).
Regarding claim 8, Biadillah teaches all of the elements of the current invention as stated above. Biadillah further teaches wherein the second cap portion (Fig. 2A, element 46) comprises or is provided with a feature (Fig. 2A, element 48) for permitting retrieval of the second cap portion from a dropped down position in the tube.
Regarding claim 9, Biadillah teaches all of the elements of the current invention as stated above. Biadillah further teaches wherein the feature is a magnetic element or a blind hole (Fig. 2A, element 48).
Regarding claim 10, Biadillah teaches all of the elements of the current invention as stated above. Biadillah further teaches wherein the device is configured to be capable of providing to a user a first signal indicative of the chamber having been opened, and a second signal indicative of the cap having reached a closed and/or locked position (the device is capable of providing a signal, such as visual signal, if the chamber is open or closed and if the cap is closed, i.e. a user can visually see if the chamber is open/closed and if the cap is open/closed).
Regarding claim 11, Biadillah teaches all of the elements of the current invention as stated above. Biadillah further teaches wherein at least one of the first and second signals comprises any one or a combination of two or more of: a visual signal, an audible signal, a tactile signal (the device is capable of providing a signal, such as visual signal, if the chamber is open or closed and if the cap is closed, i.e. a user can visually see if the chamber is open/closed and if the cap is open/closed).
Regarding claim 12, Biadillah teaches all of the elements of the current invention as stated above. Biadillah further teaches wherein the first signal is provided by the dropping 
Regarding claim 13, Biadillah teaches all of the elements of the current invention as stated above. Biadillah further teaches wherein the cap further comprises a lock device (Fig. 4A, element 90) engageable upon the cap reaching a fully closed position of the tube (Fig. 4B), the lock device configured for locking the cap in the fully closed position, and wherein the second signal is generated by operation of the lock device.
Regarding claim 14, Biadillah teaches all of the elements of the current invention as stated above. Biadillah further teaches wherein the second cap portion comprises at least a portion having a top-hat shape (Fig. 1A, element 46 is broadly interpreted as a top-hat shape), comprising a cup (48) portion defining a cavity, and a flange (interpreted as the structure encircling element 48) encircling the cup portion.
Regarding claim 15, Biadillah teaches all of the elements of the current invention as stated above. Biadillah further teaches wherein the second cap portion carries a thread on a radially outwardly facing surface (Fig. 2A, element 44), for engaging a radially inwardly facing thread of the first cap portion.
Regarding claim 16, Biadillah teaches all of the elements of the current invention as stated above. Biadillah teaches wherein the cup portion is configured for entering the open end of the chamber for closing the chamber (Fig. 2A shows blocking member 46 capable of closing the chamber 20, wherein the cup portion 48 would enter the open end 22 of the chamber 20).
Regarding claim 17, Biadillah teaches all of the elements of the current invention as stated above. Biadillah further teaches wherein a first amount of rotation to fully secure the cap to the tube is not more than three turns, and wherein a second amount of rotation between the first and second cap portions to open the chamber is less than the first amount of rotation.
Note that the functional recitations that describe the first amount of rotation and the second amount of rotation are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Note that there is no claimed structure (e.g. number of threads) associated with the intended use. In the instant case, the cap is able to rotate onto the tube and the second cap portion is able to rotate with respect to the first cap portion).
Regarding claim 18, Biadillah teaches all of the elements of the current invention as stated above. Biadillah further teaches wherein the first amount of rotation is selected from: not more than two and a half turns; not more than two turns; not more than one and a half turns; or not more than one turn.
Note that the functional recitations that describe the first amount of rotation and the second amount of rotation are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. A recitation of the intended use of 
Regarding claim 19, Biadillah teaches all of the elements of the current invention as stated above. Biadillah further teaches wherein the second amount of rotation is selected from: not more than one turn; not more than three-quarters of a turn; not more than half a turn; or not more than a quarter of a turn.
Note that the functional recitations that describe the first amount of rotation and the second amount of rotation are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Note that there is no claimed structure (e.g. number of threads) associated with the intended use. In the instant case, the cap is able to rotate onto the tube and the second cap portion is able to rotate with respect to the first cap portion).
Regarding claim 20, Biadillah teaches all of the elements of the current invention as stated above. Biadillah further teaches wherein the second amount of rotation comprises a first angular segment for the engager of the tube to cooperate with the second cap portion to restrain the second cap portion against rotation with respect to the tube, and a second angular segment for the threaded coupling between the first and second cap portions to unscrew; and optionally further wherein: 
the first angular segment is selected from: not more than a quarter of a turn, or not more than half a turn; and 
the second angular segment is selected from: not more than a quarter of a turn, or nor more than half a turn.
Note that the functional recitations that describe the first amount of rotation and the second amount of rotation are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Note that there is no claimed structure (e.g. number of threads) associated with the intended use. In the instant case, the cap is able to rotate onto the tube and the second cap portion is able to rotate with respect to the first cap portion).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Biadillah as applied to claim 5 above, and further in view of Bartfeld et al. (US 20120141341 A1).
Regarding claim 7, Biadillah teaches all of the elements of the current invention as stated above. Biadillah fails to teach wherein the sample collection portion bears at least one mark indicating sample volume and/or a fill level.
Bartfeld teaches a specimen collection container (abstract). Bartfeld teaches the specimen collection container comprises an inner tube and an outer tube (Figs. 4-5), wherein the outer tube includes at least one fill-line (Figs. 4-5, element 82) for allowing a clinician to determine the volume of specimen (paragraph [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biadillah to provide wherein the sample collection portion bears at least one mark indicating sample volume and/or a fill level. Doing so would utilize known structures of fill-lines for sample tubes in the art, as taught by Bartfeld, which would have a reasonable expectation of allowing a user to determine the volume of a fluid in the tube.

Claims 1-3, 8-12, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oshima et al. (JPH 10273161 A).
Regarding claim 1, Oshima teaches sample collection device (Fig. 7) for the collection of a bodily fluid comprising: 
a cap (50), and 
a tube (2) having a mouth (6) and an engager (6a) therein, wherein: 
the cap is capable of threadedly coupling to the tube so as to close the mouth of the tube (Fig. 7), and comprises: a first cap portion (51) defining at least a portion of a chamber for containing a reagent (E), and a second cap portion (52) defining a closure for closing an aperture communicating with the chamber (Fig. 7),
the second cap portion is configured to threadedly couple to the first cap portion (Fig. 7A), wherein the threaded coupling between the first and second cap portions has a thread direction inherently opposite to the threaded coupling between the cap and the tube (Figs. 7A-7B and paragraph [0036] teaches when the cap is screwed into the threaded opening 6 and moved downward, the screwing depth of the cap body 50 to the cylindrical portion 51 of the storage portion 52 gradually becomes shallower and the screwing is unwound, which would require the threaded coupling between the first and second cap portions to have an opposite thread direction), such that when the cap is fitted onto the tube, the second cap portion is capable of engaging with the engager, disengaging from the first cap portion, and descending at least partly into the tube, thereby releasing the reagent into the tube, and
the tube defines at least a portion of a sample collection space (interpreted as the space within the container 2; Fig. 12) for receiving the bodily fluid.
If it is determined that Oshima fails to teach wherein the threaded coupling between the first and second cap portions has a thread direction opposite to the threaded coupling between the cap and the tube, such that when the cap is fitted onto the tube, the MPEP 2144.04(V1)(C) cites:  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 
It is well settled the rearrangement of parts that do not affect the operation of the device are an “obvious matter of design choice" and within the skill of the art. The placement of the threads in an opposite direction would have yielded the expected results of a more stable design for the storage container. It would have been advantageous to place the threads in opposite directions to gain the advantage of stability given each closure would require a different impact to break, instead of the 2 closures being susceptible to an impact that could open up both compartments of the device at the same time. The oppositely aligned threads provide redundancy to insure the integrity of the contents of the device. It would have been within the skill of the art to modify Oshima and place the threaded coupling between the first and second cap portions in an opposite direction to gain the advantages of strength and redundancy and as an obvious matter of design choice.
Note that the functional recitations that describe the cap, the chamber, the second cap portion, and the threaded coupling between the first and second cap portions are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 

Regarding claim 2, Oshima teaches all of the elements of the current invention as stated above. Oshima further teaches wherein the first and second cap portions are relatively movable with respect to each other (paragraph [0036]), the first and second cap portions being configured such that, responsive to coupling of the cap to the tube, one of the cap portions is caused to move relative to the other cap portion to open the chamber and permit fluid communication between the chamber and the sample collection space (Fig. 7), whereby a reagent in the chamber is permitted to mix with the bodily fluid in the sample collection space (paragraph [0036]).
Regarding claim 3, Oshima teaches all of the elements of the current invention as stated above. Oshima further teaches wherein the first and second cap portions are configured such that, responsive to coupling of the cap to the tube, one of the cap portions is caused to move integrally relative to the other cap portion (paragraph [0036]; Fig. 7).
Regarding claim 8, Oshima teaches all of the elements of the current invention as stated above. Oshima further teaches wherein the second cap portion (Fig. 7, element 52) comprises or is provided with a feature (interpreted as bottom notch/blind hole of element 52) for permitting retrieval of the second cap portion from a dropped down position in the tube.
Regarding claim 9, Oshima teaches all of the elements of the current invention as stated above. Oshima further teaches wherein the feature is a magnetic element or a blind hole (interpreted as bottom notch/blind hole of element 52).
Regarding claim 10, Oshima teaches all of the elements of the current invention as stated above. Oshima further teaches wherein the device is configured to be capable of providing to a user a first signal indicative of the chamber having been opened, and a second signal indicative of the cap having reached a closed and/or locked position (the device is capable of providing a signal, such as visual signal, if the chamber is open or closed and if the cap is closed, i.e. a user can visually see if the chamber is open/closed and if the cap is open/closed).
Regarding claim 11, Oshima teaches all of the elements of the current invention as stated above. Oshima further teaches wherein at least one of the first and second signals comprises any one or a combination of two or more of: a visual signal, an audible signal, a tactile signal (the device is capable of providing a signal, such as visual signal, if the chamber is open or closed and if the cap is closed, i.e. a user can visually see if the chamber is open/closed and if the cap is open/closed).
Regarding claim 12, Oshima teaches all of the elements of the current invention as stated above. Oshima further teaches wherein the first signal is provided by the dropping down of the second cap portion (the device is capable of providing the first signal when the second cap portion drops, i.e. it is possible for a user to visually see, hear, or feel when the second cap portion drops when fluid E is released from the interior space of the cap to the tube).
Regarding claim 17, Oshima teaches all of the elements of the current invention as stated above. Oshima further teaches wherein a first amount of rotation to fully secure the cap to the tube is not more than three turns, and wherein a second amount of rotation between the first and second cap portions to open the chamber is less than the first amount of rotation.

Regarding claim 18, Oshima teaches all of the elements of the current invention as stated above. Oshima further teaches wherein the first amount of rotation is selected from: not more than two and a half turns; not more than two turns; not more than one and a half turns; or not more than one turn.
Note that the functional recitations that describe the first amount of rotation and the second amount of rotation are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Note that there is no claimed structure (e.g. number of threads) associated with the intended use. In the 
Regarding claim 19, Oshima teaches all of the elements of the current invention as stated above. Oshima further teaches wherein the second amount of rotation is selected from: not more than one turn; not more than three-quarters of a turn; not more than half a turn; or not more than a quarter of a turn.
Note that the functional recitations that describe the first amount of rotation and the second amount of rotation are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Note that there is no claimed structure (e.g. number of threads) associated with the intended use. In the instant case, the cap is able to rotate onto the tube and the second cap portion is able to rotate with respect to the first cap portion).
Regarding claim 20, Oshima teaches all of the elements of the current invention as stated above. Oshima further teaches wherein the second amount of rotation comprises a first angular segment for the engager of the tube to cooperate with the second cap portion to restrain the second cap portion against rotation with respect to the tube, and a second angular segment for the threaded coupling between the first and second cap portions to unscrew; and optionally further wherein: 
the first angular segment is selected from: not more than a quarter of a turn, or not more than half a turn; and 
the second angular segment is selected from: not more than a quarter of a turn, or nor more than half a turn.
Note that the functional recitations that describe the first amount of rotation and the second amount of rotation are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Note that there is no claimed structure (e.g. number of threads) associated with the intended use. In the instant case, the cap is able to rotate onto the tube and the second cap portion is able to rotate with respect to the first cap portion).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US 10,576,468 (hereinafter, “Patent ‘468”). Although the claims at issue are not identical, they are not patentably distinct from each other because the bodily fluid sample collector recited within the present application is taught by the recitations of the claims of the issued Patent ‘468.
Regarding claim 1, Patent ‘468 recites sample collection device for the collection of a bodily fluid comprising (claim 1): 
a cap (claim 1), and 
a tube (claim 1) having a mouth and an engager (claim 1) therein, wherein: 
the cap is capable of threadedly coupling to the tube so as to close the mouth of the tube, and comprises: a first cap portion (claim 1) defining at least a portion of a chamber (claim 1) for containing a reagent, and a second cap portion (claim 1) defining a closure for closing an aperture communicating with the chamber,
the second cap portion is configured to threadedly couple to the first cap portion (claim 1), wherein the threaded coupling between the first and second cap portions has a thread direction opposite to the threaded coupling between the cap and the tube (claim 1), such that when the cap is fitted onto the tube, the second cap portion is capable of engaging with the engager, disengaging from the first cap portion, and descending at least partly into the tube, thereby releasing the reagent into the tube (claim 1), and
the tube defines at least a portion of a sample collection space (claim 1) for receiving the bodily fluid.

Regarding claim 2, Patent ‘468 further recites wherein the first and second cap portions are relatively movable with respect to each other (claim 2), the first and second cap portions being configured such that, responsive to coupling of the cap to the tube, one of the cap portions is caused to move relative to the other cap portion to open the chamber and permit fluid communication between the chamber and the sample collection space (claim 2), whereby a reagent in the chamber is permitted to mix with the bodily fluid in the sample collection space (claim 2).
Regarding claim 3, Patent ‘468 further recites wherein the first and second cap portions are configured such that, responsive to coupling of the cap to the tube, one of the cap portions is caused to move integrally relative to the other cap portion (claim 2).
Regarding claim 4, Patent ‘468 further recites wherein the tube comprises a support (claim 3) capable of preventing the second cap portion from dropping into the sample collection space.
Regarding claim 5, Patent ‘468 further recites wherein the tube has a sample collection portion (claim 4) having a smaller interior cross-sectional area than at a mouth for receiving a cap for closing the device (claim 4).
Regarding claim 6 Patent ‘468 further recites wherein the cross-section area of the sample collection space is configured to not accommodate the second cap portion, whereby the second cap portion is obstructed from dropping down into the sample collection space (claim 4).
Regarding claim 7, Patent ‘468 further recites wherein the sample collection portion bears at least one mark indicating sample volume and/or a fill level (claim 5).
Regarding claim 8, Patent ‘468 further recites wherein the second cap portion comprises or is provided with a feature (claim 6) for permitting retrieval of the second cap portion from a dropped down position in the tube.
Regarding claim 9, Patent ‘468 further recites wherein the feature is a magnetic element or a blind hole (claim 6).
Regarding claim 10, Patent ‘468 further recites wherein the device is configured to be capable of providing to a user a first signal indicative of the chamber having been opened, and a second signal indicative of the cap having reached a closed and/or locked position (claim 7; the device is capable of providing a signal, such as visual signal, if the chamber is open or closed and if the cap is closed, i.e. a user can visually see if the chamber is open/closed and if the cap is open/closed).
Regarding claim 11, Patent ‘468 further recites wherein at least one of the first and second signals comprises any one or a combination of two or more of: a visual signal, an audible signal, a tactile signal (claim 8).
Regarding claim 12, Patent ‘468 further recites wherein the first signal is provided by the dropping down of the second cap portion (the device is capable of providing the first signal when the second cap portion drops, i.e. it is possible for a user to visually see, hear, or feel when the second cap portion drops when fluid is released from the interior space of the cap to the tube).
Regarding claim 13, Patent ‘468 further recites wherein the cap further comprises a lock device (claim 9) engageable upon the cap reaching a fully closed position of the tube, the lock device configured for locking the cap in the fully closed position, and wherein the second signal is generated by operation of the lock device (claim 9).
Regarding claim 14, Patent ‘468 further recites wherein the second cap portion comprises at least a portion having a top-hat shape (claim 10), comprising a cup portion defining a cavity, and a flange encircling the cup portion (claim 10).
Regarding claim 15, Patent ‘468 further recites wherein the second cap portion carries a thread on a radially outwardly facing surface (claim 1), for engaging a radially inwardly facing thread of the first cap portion.
Regarding claim 16, Patent ‘468 further recites wherein the cup portion is configured for entering the open end of the chamber for closing the chamber (claim 11).
Regarding claim 17, Patent ‘468 further recites wherein a first amount of rotation to fully secure the cap to the tube is not more than three turns, and wherein a second amount of rotation between the first and second cap portions to open the chamber is less than the first amount of rotation (claims 12-15).
Regarding claim 18, Patent ‘468 further recites wherein the first amount of rotation is selected from: not more than two and a half turns; not more than two turns; not more than one and a half turns; or not more than one turn (claim 14).
Regarding claim 19, Patent ‘468 further recites wherein the second amount of rotation is selected from: not more than one turn; not more than three-quarters of a turn; not more than half a turn; or not more than a quarter of a turn (claim 15).
Regarding claim 20, Biadillah teaches all of the elements of the current invention as stated above. Biadillah further teaches wherein the second amount of rotation comprises a first angular segment for the engager of the tube to cooperate with the second cap portion to restrain the second cap portion against rotation with respect to the tube, and a second angular segment for the threaded coupling between the first and second cap portions to unscrew; and optionally further wherein: 
the first angular segment is selected from: not more than a quarter of a turn, or not more than half a turn; and 
the second angular segment is selected from: not more than a quarter of a turn, or nor more than half a turn (claim 16).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US 9,442,046 B2 (hereinafter, “Patent ‘046”). Although the claims at issue are not identical, they are not patentably distinct from each other because the bodily fluid sample collector recited within the present application is taught by the recitations of the claims of the issued Patent ‘046.
Regarding claim 1, Patent ‘046 recites sample collection device for the collection of a bodily fluid comprising (claim 1): 
a cap (claim 1), and 
a tube (claim 1) having a mouth and an engager (claim 1, “engagement member”) therein, wherein: 
the cap is capable of threadedly coupling to the tube so as to close the mouth of the tube, and comprises: a first cap portion (claim 1) defining at least a portion of a chamber (claim 1) for containing a reagent, and a second cap portion (claim 1) defining a closure for closing an aperture communicating with the chamber,
the second cap portion is configured to threadedly couple to the first cap portion (claim 1), wherein the threaded coupling between the first and second cap portions has a thread direction inherently opposite to the threaded coupling between the cap and the tube (the threaded engagement of the blocking member would need to have a thread direction opposite of the threaded engagement between the cap and the tube in order to be threadedly removed from the aperture), such that when the cap is fitted onto the tube, the second cap portion is capable of engaging with the engager, disengaging from the first cap portion, and descending at least partly into the tube, thereby releasing the reagent into the tube, and
the tube defines at least a portion of a sample collection space (claim 1, “reservoir”) for receiving the bodily fluid.
If it is determined that Patent ‘046 fails to recite wherein the threaded coupling between the first and second cap portions has a thread direction opposite to the threaded coupling between the cap and the tube, such that when the cap is fitted onto the tube, the In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  
It is well settled the rearrangement of parts that do not affect the operation of the device are an “obvious matter of design choice" and within the skill of the art. The placement of the threads in an opposite direction would have yielded the expected results of a more stable design for the storage container. It would have been advantageous to place the threads in opposite directions to gain the advantage of stability given each closure would require a different impact to break, instead of the 2 closures being susceptible to an impact that could open up both compartments of the device at the same time. The oppositely aligned threads provide redundancy to insure the integrity of the contents of the device. It would have been within the skill of the art to modify Patent ‘046 and place the threaded coupling between the first and second cap portions in an opposite direction to gain the advantages of strength and redundancy and as an obvious matter of design choice.
Note that the functional recitations that describe the cap, the chamber, the second cap portion, and the threaded coupling between the first and second cap portions are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. A recitation of the intended use of the claimed invention must 

Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed 11/24/2021, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Biadillah as delineated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gonclaves (US 4386696 A) teaches a container for storing solids or liquids (abstract; column 1, lines 10-15; Fig. 5). Gonclaves teaches a cap (Fig. 5, element 31) comprising a first cap portion (35) and a second cap portion (28).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/HENRY H NGUYEN/Examiner, Art Unit 1798                   

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797